971 A.2d 402 (2009)
199 N.J. 137
In the Matter of James H. WOLFE, III, an Attorney at Law.
D-113 September Term 2008
Supreme Court of New Jersey.
June 4, 2009.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of JAMES H. WOLFE, III, of ORANGE, who was admitted to the bar of this State in 1979;
And the District V-B Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with the client);
And the parties having agreed that respondent's conduct violated RPC 1.1(a), RPC 1.3, and RPC 1.4(b), and that said conduct warrants a reprimand;
And the parties further having agreed that respondent would pay restitution in the amount of $7,500 to the grievant;
And the Disciplinary Review Board having determined that a reprimand with restitution is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket No. VB-2005-0006E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that JAMES H. WOLFE, III, of ORANGE is hereby reprimanded; and it is further
ORDERED that respondent pay restitution to Andaiye Foluke in the amount of $7,500; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further;
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *403 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.